Title: From Alexander Hamilton to John De Ponthieu Wilkes, 8 November 1785
From: Hamilton, Alexander
To: Wilkes, John De Ponthieu



Sir:
[New York] November 8, 1785.

The message which you sent me yesterday, and your letter today, were conceived in terms to which I am little accustomed. Were I to consult my feelings only upon the occasion, I should return an answer very different from that which I have, in justice to my own conduct, resolved upon. But in whatever light we are to view each other hereafter, and however harsh and indelicate I may think the method you have taken to obtain an explanation to be, I shall, for my own part, leave no room to suppose that I intentionally gave you any cause to complain. I shall, therefore, explicitly declare, that whatever inattention may have appeared towards you, was solely owing to the continual hurry in which my engagements, for a long time past, have kept me; and that, so far from its having been occasioned by any designed neglect, it was what, under the circumstances, might have happened to my best friend. Indeed, much of what you mention to have been done by you, I am a stranger to. The frequent callings, by yourself and by your servant, did not, that I recollect, come to my knowledge. It is possible some of them might have been mentioned to me, and, in the hurry of my mind, forgotten. Once, I remember, I saw your servant just as I was going out on some urgent business. I sent a verbal message, promising that I would see you; which I intended to do, as soon as I had made up my resolution on the business of the interview. When I received your note I was about sending you an answer in writing; but, upon inquiring for your servant, and finding him gone, I omitted it, with an intention to see you personally.
You say it is near six months since you first applied to me on the business in question. A great part of the time I gave you all the answer I could give you—to wit, that I had written to Mr. Macaulay, and only waited his answer. About two months since, I received it. I have been the greater part of the time out of town on indispensable business. In the intervals I have been occupied about objects of immediate and absolute necessity, which could not have been delayed without letting my business run into utter confusion. Mr. Macaulay’s concerns have been hanging upon my spirits. I have been promising myself, from day to day, to bring them to a conclusion, but more pressing objects have unavoidably postponed it. I thought the delay required some apology to Mr. Macaulay, but I never dreamt of having given occasion of offence to you.
I will not, however, deny, upon a review of what has passed, that there have been, through hurry and inadvertency on my part, appearances of neglect towards you; but between gentlemen and men of business, unfavorable conclusions ought not to be drawn before explanations are asked. Allowances ought to be made for the situations of parties; and the omissions of men, deeply involved in business, ought rather to be ascribed to that cause than to ill intentions.

Had you, in the first instance, expressed to me (in such a manner as respect for yourself and delicacy to me dictated) your sense of these appearances, I should have taken pains to satisfy you that nothing improper towards you was intended by me. But to make one of my clerks the instrument of communication, and the bearer to me of a harsh accusation, was ill-judged and ungenteel. To take it for granted that you had received an injury from me, without first giving me an opportunity of an explanation, and to couch your sense of it in terms so offensive as some of those used in your letter, is an additional instance of precipitation and rudeness. Inadvertencies susceptible of misapprehension, I may commit; but I am incapable of intending to wound or injure any man who has given me no cause for it; and I am incapable of doing any thing, sir, of which I need be ashamed. The intimation, on your part, is unmerited and unwarrantable. After thus having explained my own conduct to you, and given you my ideas of yours, it will depend on yourself how far I shall be indifferent, or not, to your future sentiments of my character. I shall only add, that tomorrow you shall receive from me my determination on the matter of business between us.
